7.

SFTFFVIIIITIFIIF IF VF VIFF IAIFFIHKHEKIIIIVIGD

RECEIVED
oe | ‘3 082019 Ob¢e/IH1KZ

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

To Whom A (VLA CaNCern )

dlonecahfe alg € i nda A, Reade
Lee Samue/s, Le WAS a lon
pe =e a family mane ” Good
Fatheca Good man. F havent
seen hemin +we lee Mors anc
1 MSS him, He «SS messed
Dy his Cam: I\/,

Coot wact to see Acmaaacn.

a es Arm £6 Mute A: LB Syl
Lacaccte couscn. Hate Lwasert aD le
to ce lebaete Aco Bday with ACM,
dHe was ny/ bestincad a JooKuP
fo hem, He (aspied me to sfayn
Schaal Gad make samethag Out myseth.
“1 ; a z 7 we zi .
{er eda / cH i: ot 1 UR I,
oe “Ne f } ag ’ ‘ *, —

RO QAR CEES 4 i

iB SECU she star

Chao ILL (ob
Lancraly leNudige. L rele. V.bee
Ith Ave, SE Cop 12

Codey Radics TA S4ol
Yer terA Ts SamvelS

 
